El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Revocamos la sentencia del Tribunal Superior, Sala de San Juan, que declaró con lugar una demanda de injunction permanente y daños y perjuicios, y ordenó la “reinstalación” del demandante Ebenezer García Cabán a una plaza de Ca-tedrático Auxiliar por contrato, con carácter probatorio, en el Colegio Universitario de Cayey. Ante nos la Universidad de Puerto Rico plantea que las doctrinas de jurisdicción pri-maria y agotamiento de remedios administrativos impedían al demandante acudir al foro judicial en primera instancia. Resolvemos que las circunstancias de este caso no demues-tran que hubiese necesidad de utilizar el recurso extraordi-nario de injunction y así eludir el ordenado cauce adminis-trativo.
*171i — I
La Universidad de Puerto Rico, como toda institución de enseñanza superior, periódicamente evalúa a su personal do-cente a los fines de comprobar su ejecutoria e idoneidad para continuar ocupando una plaza docente, para considerar posi-bles ascensos en rango académico y la concesión de perma-nencia.
Las normas, criterios y procedimientos para efectuar tal evaluación son aquellas que establecen el Reglamento General de la Universidad de Puerto Rico (Reglamento General) y el Presidente de la Universidad.(1) Por disposición regla-mentaria la evaluación directa la llevan a cabo los comités de ascenso y permanencia a tenor con las normas de cada facul-tad. (2)
El proceso de evaluación del personal docente que no tiene permanencia en el Colegio Universitario de Cayey dis-pone: (1) una visita al salón de clases por parte del Comité de Personal del Departamento de Humanidades (Comité de Personal), compuesto por tres profesores electos por los miembros de dicho departamento; (2) una visita al salón de clases a cargo del Director del Departamento, y (3) una evaluación por los estudiantes a tenor con un formulario pre-parado para tal propósito.(3)
Durante la visita al salón de clases que efectúa el Comité de Personal, sus miembros preparan una evaluación. Luego, el Comité de Personal se reúne y complementa una hoja de evaluación conjunta donde se resume la puntuación que cada evaluador le dio al profesor y la puntuación del comité en *172pleno. La evaluación del Comité de Personal, la del Director del Departamento y la de los estudiantes pasa entonces a la consideración del Comité de Personal Institucional (Comité Institucional), compuesto por representantes de todos los departamentos académicos del Colegio Universitario de Ca-yey. Aunque la evaluación directa del personal docente la efectúan los Comités de Personal y la Facultad, la decisión de terminar un nombramiento probatorio corresponde en este caso al Rector.(4)
Como norma general, para propósitos de una recomenda-ción al rector sobre la retención o no retención de un profe-sor sin permanencia, el Comité Institucional considera decisiva una puntuación de 220 en la evaluación de un profe-sor. Si la evaluación de dos de los tres organismos asciende a 220 puntos o más, en principio se recomienda la retención del empleado. Si dos de los tres cuerpos evaluadores le otorgan al profesor una puntuación inferior a los 220 puntos, general-mente no se recomienda la retención del empleado.
Durante el año 1983-1984 García Cabán se desempeñó como Catedrático Auxiliar de Humanidades en el Colegio Universitario de Cayey, mediante contrato probatorio. Fue evaluado el primer semestre del año académico por el Co-mité de Personal y el Director del Departamento de Huma-nidades, y por sus estudiantes. El resultado de tales evalu-aciones fue el siguiente: el director consideró la labor do-cente del profesor como “regular” (206 puntos), el Comité de Personal la consideró “deficiente” (122 puntos), y los estu-diantes la consideraron “buena” (323 puntos). A tenor con estos resultados se. recomendó no otorgarle un nuevo con-trato docente al recurrido.
*173No satisfecho con las evaluaciones de que fue objeto, Gar-cía Cabán apeló ante el Comité de Personal Institucional. Allí se elevaron las evaluaciones de su labor docente. El caso se asignó para evaluación ulterior al Dr. René Hernández Toledo, el propio presidente del Comité Institucional, quien al completar el examen del caso no encontró méritos en los planteamientos del apelante. Así lo informó al Comité Insti-tucional. Luego de considerar dicho comité en pleno el caso del profesor García, procedió a votar unánimemente con una abstención, una recomendación de que no se le retuviera como miembro del personal docente de la institución.
Esta recomendación pasó entonces a la consideración del Rector del Colegio Universitario de Cayey. El Rector ordenó otra evaluación del caso que tampoco resultó favorable al re-currido. Terminado dicho proceso, el Rector José Luis Mon-serrate decidió no otorgarle un nuevo contrato probatorio al profesor.
El 18 de enero de 1984 García Cabán apeló ante el Presi-dente de la Universidad la decisión del Rector. El 23 de ene-ro de 1984 el oficial examinador designado por el Presidente de la Universidad le concedió al recurrido quince (15) días para someter su memorando de autoridades en apoyo de la apelación. En esa misma fecha el profesor desistió de la ape-lación incoada, pero el 14 de febrero la inició nuevamente.
El 7 de marzo de 1984 el Presidente de la Universidad devolvió el caso al Colegio Universitario de Cayey, con ins-trucciones de que se le concediera a García Cabán una vista. Se designó un nuevo oficial examinador. Éste citó a las partes a una reunión preliminar para el 18 de junio y se señaló la vista para el 27 de agosto de 1984. Después de suspenderse la vista en dos ocasiones a solicitud del profesor, éste instó el 1ro de octubre de 1984 la demanda de injunction que origina este recurso.
*174La causa de acción se basó en la Ley Núm. 12 de 8 de agosto de 1974, según enmendada, 32 L.P.R.A. see. 3524, también conocida por Ley de Derechos Civiles. En síntesis, se alegó discrimen por razones de “interés económico y mo-tivos políticos e ideológicos”. Se demandó a la Universidad y a varios funcionarios en su carácter personal.
Luego de una vista sobre injunction preliminar el tribunal de instancia determinó que García Cabán no tenía que agotar remedios administrativos, habida cuenta de que dicho recurso constituía una gestión inútil e inefectiva. Concluyó que en las evaluaciones que se le hicieron no se siguieron todos los criterios establecidos y que el Comité de Personal actuó movido por personalismos y prejuicios filosóficos e ide-ológicos. Por lo tanto, declaró con lugar la solicitud de injunction preliminar y ordenó a las autoridades universi-tarias reinstalar al recurrido en su posición hasta que fuera sometido nuevamente a evaluación, en la que no debían par-ticipar los anteriores evaluadores. Posteriormente, el 3 de enero de 1984 el tribunal a quo se ratificó en la orden al dic-tar un injunction permanente en los mismos términos dispo-sitivos.
De esta sentencia y orden recurrieron tanto la Universi-dad como el profesor. El último se queja de que el tribunal de instancia no lo reinstalara en su posición con carácter per-manente. La Universidad nos pide que revoquemos la sen-tencia objeto de este recurso por constituir una intervención judicial en violación de los principios de libertad académica y en preterición de las doctrinas de jurisdicción primaria y agotamiento de remedios administrativos. Argumenta igual-mente que García Cabán, por ser empleado público con ca-rácter probatorio, no tiene derecho propietario en la reten-ción de su empleo y, por lo tanto, puede ser separado de su puesto a discreción de la autoridad nominadora.
*175En atención a la ratio de la opinión que hoy emitimos, no es necesario, en buena técnica adjudicativa, pronunciarnos en torno a esta última cuestión. Sin embargo, un examen de las normas estatutarias y reglamentarias pertinentes demuestra que la intención del legislador fue claramente delegar a la Universidad de Puerto Rico amplios poderes en materia de derechos y deberes de sus empleados. .18 L.P.R.A. sec. 602(b)(5) y (e)(12). En este caso la Universidad, en cumplimiento con el mandato de la Asamblea Legislativa, estableció un Reglamento General que delimita el alcance de sus poderes en las áreas de selección, evaluación, retención y ascenso de su personal docente. En presencia de adecuadas salvaguardas legales y reglamentarias que reducen la posibilidad de arbitrariedad y facilitan nuestra revisión judicial, Torres Arzola v. Policía de Puerto Rico, 117 D.P.R. 204 (1986), no es necesario pronunciamiento ulterior sobre el planteamiento de debido proceso de ley. Reiteramos, como normativa de derecho administrativo, que una vez una agencia ha promulgado unos reglamentos para facilitar su proceso decisional y limitar el alcance de su discreción, viene obligada a observarlos estrictamente y no queda a su soberana voluntad reconocer o no los derechos que ella misma le ha extendido a sus empleados. Díaz de Llovet v. Gobernador, 112 D.P.R. 747, 757 (1982); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978); Hernández García v. J.R.T., 94 D.P.R. 22, 29 (1967). Véase Brandywine AFF. NCCEA/ DSEA v. Brandywine Bd. ofEd., 555 F. Supp. 852, 863-864 (1983).
La Universidad concede y se allana a la premisa de que su discreción —independientemente de la naturaleza del derecho implicado— tiene que ejercitarse conforme a criterios constitucionales. Si la decisión de no renovar el contrato a García Cabán fue motivada por criterios inconstitucionales, ésta no se puede sostener. En otras palabras, el profe-*176sor tiene derecho a que no se le niegue la permanencia en la Universidad por razón de discrimen, prohibido por la Consti-tución o leyes aplicables. Art. II, Sec. 1 de la Carta de Dere-chos, Documentos Históricos, L.P.R.A. Tomo 1; Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972).
El profesor, por su parte, en forma alguna rebate el he-cho de que a tenor con el Art. 14, Sec. 14.10 del Reglamento General, se autorizó al presidente de la Universidad a prepa-rar y someter al Consejo de Educación Superior para su aprobación, una serie de reglamentos entre los que se en-cuentra el “Reglamento de Procedimientos Apelativos para el Sistema Universitario”. Dicho reglamento se aprobó el 14 de mayo de 1982 y es extensivo a toda apelación administra-tiva que se interponga en el sistema universitario, incluso las apelaciones a los rectores, el Presidente de la Universidad, la Junta Universitaria y el Consejo de Educación Superior.(5)
La See. 6 del Reglamento General provee el procedimiento de apelación e indica la forma de iniciarlo; los escritos que podrán ser requeridos (6.5); para determinación preliminar y disposición sumaria del recurso (6.6); para el nombramiento de oficiales examinadores (6.7); para la celebración de vistas administrativas (6.10, 6.11); para la presentación de evidencia (6.15); para someter memorandos (6.16); para la preservación del récord de las vistas (6.17); reconsideraciones (6.19); remedios temporeros (6.20), y otras disposiciones de carácter procesal. Los remedios que se proveen son enérgicos y eficaces. Se dispone que la autoridad apelativa puede revocar, confirmar o modificar la decisión o resolución apelada, así como anular, confirmar o modificar cual-*177quier diligencia posterior. A estos efectos dicho organismo emitirá una resolución con determinaciones de hecho y de derecho y, además, la siguiente información: funcionario u organismo ante quien se podrá apelar o solicitar revisión; términos para solicitarla, y término para solicitar una recon-sideración. En fin, el Reglamento General es vasto en las ma-terias que abarca.
En estas circunstancias, la controversia primordial en este caso es si los hechos justifican que prescindamos de las normas generales de jurisdicción primaria y agotamiento de remedios administrativos. En otras palabras, para evaluar la procedencia de la revisión judicial en esta etapa hay que pri-mero examinar si la reclamación del profesor García Cabán reviste tal urgencia o intensidad que amerite eludir el cauce administrativo.
La respuesta de nuestra jurisprudencia al problema de distribución de funciones entre los organismos administrativos y los tribunales es compleja. La decisión de requerir o no el agotamiento de los remedios no depende de criterios rígidos, sino de si a la luz de las circunstancias del caso y pericia particular de la agencia, se entiende que la intervención judicial sería prematura. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 722-723 (1982). En éste expresamos a la pág. 722:
Tanto la doctrina de agotamiento como la de jurisdicción primaria cumplen el objetivo de mantener un adecuado balance y distribución de poder y tareas entre las agencias admi-nistrativas y el poder judicial. Febres v. Feijoó, 106 D.P.R. 676 (1978). La doctrina de jurisdicción primaria pretende deter-minar si corresponde a una agencia o a un tribunal la inter-vención inicial en una controversia. En cambio, la de agota-miento se dirige a dilucidar cuándo es el momento apropiado para que los tribunales intervengan en una controversia pre-*178viamente sometida a una intervención administrativa. Por tanto, el examinar su posible aplicación surge cuando, ha-biendo comenzado un procedimiento o actuación en una agen-cia, se solicita la intervención judicial para revisar deter-minaciones u obtener un remedio judicial, antes de que se haya culminado todo el trámite o procedimiento administra-tivo establecido. Quiñones v. A.C.A.A., 102 D.P.R. 746 (1974), y E.L.A. v. 12,974.74 Metros Cuadrados, 90 D.P.R. 506 (1964). (Énfasis en el original.)
La reivindicación de los derechos constitucionales corresponde y puede reclamarse en primera instancia en los tribunales de justicia, sin que el foro administrativo tenga jurisdicción original sobre ello. Pierson Muller I v. Feijoó, 106 D.P.R. 838, 852 (1978). Sin embargo, en Febres v. Feijoó, 106 D.P.R. 676, 681 (1978), sostuvimos que “al evaluar el recurso a los tribunales de justicia contra los actos de organismos o funcionarios administrativos en los casos en que el estatuto provee una apelación dentro de la vía administrativa, debe distinguirse entre cuestiones de interpretación estatutaria en que los tribunales son especialistas, y cuestiones propias para la discreción o pericia (expertise) administrativa”.
En nuestra jurisdicción, las reclamaciones por le-siones a los derechos civiles bajo la Ley Núm. 12 de 8 de agosto de 1974, supra, han sido en todo momento evaluadas a la luz de si la acción implica o no un agravio de patente inten-sidad al derecho del individuo. Siempre hemos tendido a con-servar el carácter excepcional del procedimiento y a limi-tarlo a la comprobación de situaciones urgentes. El recurso de injunction para impedir que se prive a una persona de algún derecho o privilegio protegido por la Constitución o las leyes del Estado Libre Asociado de Puerto Rico, o las leyes de Estados Unidos de América, no ha desplazado ni sus-tituido el procedimiento de apelación y revisión de decisiones *179en la esfera administrativa. First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426, 437-438 (1983); Santiago v. Superintendente de la Policía, 112 D.P.R. 205 (1982); Pierson Muller I v. Feijoó, supra, págs. 850-851; Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977).
El asunto se plantea aquí con especial intensidad. La intervención de los tribunales con las decisiones de las universidades y otros centros docentes en materia de retención y ascenso de su personal docente, suscita problemas clásicos y delicados de libertad académica y autonomía universitaria. The Academy in the Courts: A Symposium on Academic Freedom, 16 U.C. Davis L. Rev. 831 et seq. (1983).
Tradicionalmente se ha reconocido que corresponde a las universidades establecer los criterios de competencia académica de su personal docente. La cuestión generalmente es objeto de extensa reglamentación interna y evaluación por parte de un profesorado con conocimientos especializados y de vasta experiencia. La Universidad del Estado necesita cumplir con su misión educativa, libre de presiones ajenas. Sin embargo, ese cometido se debe ejercer con prudencia y en forma tal que no se menoscaben los derechos fundamentales de su personal.
Examinados los deberes, atribuciones, prerrogativas y funciones asignadas a la Universidad y el modo en que se gestan e imparten sus servicios, no existe quizás instrumentalidad o corporación pública más necesitada de reafirmación en su autonomía que esta institución. Declaración de Propósitos, Art. 1 de la Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601). Específicamente en materia de selección y ascenso de su personal docente, la deferencia de los tribunales es condición indispensable de su propia existencia. Ahora bien, aunque el Consejo de Educación Superior es un organismo sui géneris y con vastos poderes para *180reglamentar la educación universitaria del país, ello no im-plica que los tribunales debamos asumir actitudes indife-rentes o impasibles al revisar judicialmente sus decisiones. Tampoco que tengamos una competencia residual en mate-rias sometidas previamente al poder reglamentario o adjudi-cativo del primer centro docente. De la misma manera, en estos casos el recurso de injunction será el remedio preciso para proteger los derechos e inmunidades de estirpe consti-tucional o estatutaria.
Hoy refrendamos nuestras expresiones previas. “Preci-samente, para que las salvaguardas civiles no decaigan es imprescindible la crítica ilustrada, acuciosa y constante de parte de esos grupos dedicados al más elevado estudio. Ca-llar sus denuncias puede poner en peligro las libertades que con tanta dificultad se plasmaron en un pasado no muy re-moto. . . . Así lo reconoció el legislador puertorriqueño cuando dispuso que, en el cumplimiento de su misión, la Uni-versidad de Puerto Rico debería ‘[t]ener presente que por su carácter de Universidad y por su identificación con los ide-ales de vida de Puerto Rico, ella está esencialmente vincu-lada a los valores e intereses de toda la comunidad demo-crática’. 18 L.P.R.A. sec. 601, inciso (b)(6).” (Escolio omitido.) Sánchez Cárambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153, 161 (1982).
Resolvemos, sin embargo, que en ausencia de violaciones a derechos constitucionales, en las áreas de selección y ascenso del personal docente, los tribunales únicamente debemos intervenir en la revisión de actuaciones de organismos educativos cuando son arbitrarias o carecen de base racional. Esta función debe realizarse con cautela, particularmente cuando, mediante reglamento, la institución académica ha establecido un proceso decisional con amplias garantías de que el afectado tendrá oportunidad de ser oído. Como antes expresáramos, los jueces no contamos con la in-*181formación ni el peritaje necesario en esta área. Las deci-siones en materia como la presente usualmente requieren el ejercicio del juicio personal, la deliberación académica y el conocimiento profundo tanto del candidato como de la insti-tución universitaria. Board of Curators, Univ. of Mo. v. Horowitz, 435 U.S. 78, 87, 91 (1978); Lovelace v. Southeastern Massachusetts University, 793 F.2d 419 (1er Cir. 1986); Kumar v. Bd. of Trustees, University of Mass., 774 F.2d 1, 10-11 (1985); Kelleher v. Flawn, 761 F.2d 1079,1084 (1985); Siu v. Johnson, 748 F.2d 238 (1984); Clark v. Whiting, 607 F.2d 634 (1979); Huang v. College of the Holy Cross, 436 F. Supp. 639, 653 (1977); Cussler v. University of Maryland, 430 F. Supp. 602, 605-606 (1977); Hetrick v. Martin, 480 F.2d 705 (1973). Véase, también, Regents of the University of Michigan v. Ewing, 474 U.S. 214 (1985). Por estas razones, la elec-ción del foro judicial por profesores cuya contención propia-mente debe dilucidarse por la vía administrativa ante las es-tructuras universitarias, es práctica que exige un “irrecusa-ble grado de autenticidad y claridad en el planteamiento constitucional al amparo de la Ley de Derechos Civiles ...”. Pierson Muller I v. Feijoó, supra, pág. 853.
Con estos criterios en mente debemos determinar si el balance de intereses en este caso justifica que se agoten los remedios administrativos ante los organismos universitarios a cargo de tomar una decisión final sobre los planteamientos del profesor García, o si la reclamación formulada a la luz de la prueba ofrecida aduce hechos terminantes y precisos jus-tificativos de la opción por el remedio constitucional y prete-rición del cauce administrativo.(6)
Una lectura a fondo de la transcripción de la evidencia que obra en autos, así como de la sentencia del Tribu*182nal Superior demuestran, a lo sumo, que el profesor García Cabán posee una filosofía educativa diferente a la de sus eva-luadores. (7) Las discrepancias entre los miembros de una co-munidad académica en torno a la mejor forma en que debe enseñarse una materia son parte integral de las divergencias que normalmente ocurren en las universidades. Hetrick v. Martin, supra, págs. 705, 708-709. Hubo prueba de que al-gunos evaluadores tenían preconcepciones acerca de la capa-cidad docente del profesor García Cabán ya que conocían sus ejecutorias anteriores en el Colegio Universitario de Cayey. Sin embargo, los conflictos filosóficos entre evaluadores y evaluados no justifican nuestra intervención en ausencia de una demostración concreta de hechos sobre los que pueda descansar una inferencia de que la decisión de no renovar el contrato al profesor estuvo motivada por consideraciones in-constitucionales o en privación de sus derechos civiles. La prueba presentada por el profesor García Cabán no cumple ni remotamente con los criterios esbozados. En estas cir-cunstancias, no se justifica la intervención prematura de los tribunales.
El profesor puede obtener un remedio dentro de las pro-pias estructuras apelativas universitarias —el Presidente, y el Consejo de Educación Superior— o en el procedimiento de revisión judicial de las decisiones administrativas. “Después de todo, la norma de preferir el agotamiento de la acción administrativa es una conveniencia compatible con la justi-cia, que no margina el escrutinio final por los tribunales.” Vélez Ramírez v. Romero Barceló, supra, pág. 727.
A la vez de que hay ausencia de un planteamiento claro de discrimen, tampoco hay prueba que respalde la determina-ción del foro primario en el sentido de que proseguir con el *183trámite administrativo en el presente caso constituye una gestión inútil o inefectiva.
No cabe duda de que la rapidez de la justicia administrativa es condición de su eficacia. Del récord del caso se desprende, sin embargo, que el trámite administrativo no se demoró por razones atribuibles a la Universidad y que en gran medida las dilaciones ocurridas se debieron al propio recurrente. Por ejemplo, en una ocasión desistió de la apelación incoada y en otra solicitó la transferencia de la vista señalada.
En resumen, en este caso corresponde que las estruc-turas universitarias superiores revisen el proceso de evalua-ción seguido con el profesor García Gabán y determinen si se cumplió con las normas reglamentarias vigentes y con los criterios de competencia de ese centro docente.
Aunque el Reglamento General dispone que una apelación no tiene efecto suspensivo, “[ejxcepto que la autoridad revisora determine lo contrario”,(8) el órgano apelativo correspondiente deberá considerar —en el fino balance de conveniencias y perjuicios— la posibilidad de concederle al recurrente un remedio provisional en el procedimiento administrativo. De esta manera podrá permanecer en su empleo hasta que las autoridades pertinentes rindan una decisión final en el asunto.
*184Por las razones anteriormente expuestas, se revoca la sentencia del Tribunal Superior y se devuelve el caso a la Universidad de Puerto Rico para la continuación, de así solicitarlo el recurrente, del trámite apelativo interno.
El Juez Asociado Señor Negrón García emitió opinión disidente. El Juez Asociado Señor Ortiz se inhibió.

 Sec. 49.1, Reglamento General de la Universidad de Puerto Rico (Regla-mento General), 1ro de abril de 1981.


 Dichas normas deben ser congruentes con el Reglamento General. Art. 49, Sec. 49.2.


 Dicho procedimiento complementa las normas de evaluación del personal docente y tiene rango reglamentario en atención a lo dispuesto en la Sec. 14.11 del Reglamento General.


 Sec. 50.7, Reglamento General. Al parecer, con posterioridad a la adop-ción del Reglamento General, el Colegio Universitario de Cayey se convirtió en una unidad autónoma de la Universidad de Puerto Rico.


 Corresponde al Consejo de Educación Superior, por mandato legal, resolver las apelaciones que se interponen contra las decisiones del Presidente y de la Junta Universitaria. 18 L.P.R.A. sec. 602(e)(6).


 El testimonio íntegro del demandante durante la vista de injunction pre-liminar se transcribió y dicha transcripción obra en autos.


 El recurrente es partidario del pensamiento “pragmático”, corriente que es rechazada por varios de sus colegas.


 “Sección 50.8.3 — Derecho a solicitar revisión
“Una vez notificada de la terminación de su nombramiento probatorio sin concesión de permanencia, la persona afectada podrá, dentro de los treinta (30) días siguientes a la fecha de notificación, solicitar por los canales correspon-dientes la revisión de su caso. Excepto que la autoridad revisora determine lo contrario, la acción dando por terminado el nombramiento continuará en efecto mientras se tramita la revisión.” Reglamento General, supra, Sec. 50.8.3.
Véase, también, la .Sec. 6.20 del Reglamento sobre Procedimientos Apela-tivos Administrativos.